                      Case 1:20-cv-10617-WGY Document 322-9 of
                                     The Commonwealth        Filed 10/23/20 Page 1 of 11
                                                                Massachusetts
                                   Executive Office of Health and Human Services
                                            Department of Public Health
                                          Bureau of Environmental Health
                                           Community Sanitation Program
                                       5 Randolph Street, Canton, MA 02021
CHARLES D. BAKER
                                     Phone: 781-828-7700 Fax: 781-828-7703
                                                                                                MARYLOU SUDDERS
   Governor                                                                                        Secretary

  KARYN E. POLITO                                                                            MONICA BHAREL, MD, MPH
Lieutenant Governor                                                                               Commissioner

                                                                                                 Tel: 617-624-6000
                                                                                                www.mass.gov/dph



July 8, 2020

Steven Souza, Superintendent
Bristol County Jail and House of Correction
400 Faunce Corner Road
North Dartmouth, MA 02747

Re: Complaint Investigation – Bristol County Jail and House of Correction, North Dartmouth
      (electronic copy)

Dear Superintendent Souza:

The Massachusetts Department of Public Health (DPH) has received numerous complaints regarding unsanitary
conditions at the Bristol County Jail and House of Correction in North Dartmouth. The complaints cover a wide
array of issues and many of the allegations are governed by DPH regulations. These regulations include 105
CMR 451.000: Minimum Health and Sanitation Standards and Inspection Procedures for Correctional
Facilities; 105 CMR 590.000: Minimum Sanitation Standards for Food Establishments (State Sanitary Code
Chapter X); and the 2013 Food Code. In addition to complaints related to unsanitary conditions, several
complaints allege the implementation of improper policies and procedures for limiting the spread of COVID-19.

On June 19, 2020, DPH provided a copy of complaints received and requested a formal response, including an
outline of measures taken to ensure that sanitary conditions are met and that you provide the Bristol County
House of Corrections internal COVID-19 infection control plan for review. DPH received this response on June
25, 2020 and reviewed its contents.

Scope of Complaint Investigation Site Visit

Additionally, DPH conducted an onsite investigation on Thursday, June 25, 2020 of the conditions within the
I.C.E. Facility; Unit 1 West within the Modular Building; Units EE, EA, FA, HA, GC; the Laundry area; and
the Kitchen within the House of Correction. Four staff members from the DPH Community Sanitation Program
(Steven Hughes, Nicholas Gale, Kerry Wagner, and Scott Koczela) investigated the allegations of unsanitary
conditions that included:
     Lack of access to drinking water;
     Unclean cells and bathrooms;
     Lack of clean clothing;
     Spoiled food;
     No access to soap, towels, toothbrushes, toothpaste; and
     Denial of access to medical care and prescribed medications.
451-20-Bristol-N. Dartmouth-Complaint Investigation-Report 7-8-20                             Page 1 of 11
                Case 1:20-cv-10617-WGY Document 322-9 Filed 10/23/20 Page 2 of 11

Two public health Registered Nurses from the DPH Bureau of Infectious Disease and Laboratory Sciences
(Glynnis LaRosa and Catherine Reilly) toured the facility’s Health Unit/Infirmary and the Intake Area for
inmates. The DPH nurses met with the nursing supervisor, several nurses, one physician, and corrections
officers in both the Health Unit and Intake Area. They assessed the facility’s compliance with the CDC’s
Guidance on Management of Coronavirus Disease (COVID-19) in Correctional and Detention facilities and the
infection control processes associated with the following:
     Screening practices for staff, inmates, and outside personnel;
     Enhanced cleaning and disinfecting of equipment, facility areas, and all high-touch areas;
     Hygiene practices including hand hygiene/hand washing;
     Training, distribution, and availability of personal protective equipment (PPE);
     Social distancing requirements between staff and the population as well as between inmates;
     Visitation controls;
     Testing for inmates and facility staff;
     Isolation of positive confirmed cases and suspected cases;
     Quarantine of transferred inmates and close contacts of confirmed or suspect cases;
     Communication and reporting of confirmed and suspected cases of inmates and staff to the local health
        department or MDPH; and
     Transportation plans for inmates that require medical care beyond what the facility can provide to a local
        hospital.

Findings of the Complaint Investigation and Follow-Up Requested

Detailed results of the complaint investigation related to unsanitary conditions are noted in Attachment 1, the
Health & Safety Violations Section. Detailed results of the evaluation related to COVID-19 are reported in
Attachment 2.

       At the time of investigation, as well as during the exit interview with the Superintendent, it was
        confirmed that all inmates have access to clean drinking water in both the cell areas and common
        areas. The institution previously provided water in a cooler during outdoor recreation periods along with
        paper cups; however, this was discontinued during the pandemic due to the danger of cross-
        contamination. No other restrictions have been instituted.
       Reporting on findings related to cell conditions in those cells inspected and bathroom cleanliness are
        noted in the Health & Safety Violations Section by the particular unit inspected.
       Reporting on findings including specific health and safety violations in the food service/kitchen area
        are noted in the Health & Safety Violations Section. Examples include a small refrigerator not holding
        food at the proper temperature and a cooler being used to store food to be discarded that should be
        labeled as such. Some corrections were made at the time of the visit (such as discarding food from the
        small refrigerator).
       At the time of investigation, DPH confirmed that hygiene products such as soap, towels, toothbrushes,
        and toothpaste are available for inmates.
       At the time of investigation, as well as during the exit interview with the Superintendent, it was
        confirmed that access to medical care and prescribed medication, as well as routine health care, have
        remained available to inmates without disruption.
       DPH inspected the Laundry unit and found all equipment to be fully operational. It was also confirmed
        that there has not been any disruption to the laundry schedule or access restrictions to laundry service or
        clean clothes.
       The facility’s infection control manual appears to be out-of-date (it is not dated) and does not include
        COVID-specific information.
       More inmate education is needed on COVID-19. This includes posting more educational materials in
        more languages and holding group training (instead of solely relying on 1-on-1 education).
451-20-Bristol-N. Dartmouth-Complaint Investigation-Report 7-8-20                                   Page 2 of 11
                Case 1:20-cv-10617-WGY Document 322-9 Filed 10/23/20 Page 3 of 11

         Health care staff should be fit tested for N95 respirators/masks.
         To ensure adequate social distancing, the number of inmates and staff in the health unit/infirmary needs
          to be more closely controlled.

DPH requests that a corrective action plan to address all sanitary and food code violations identified
during the facility inspection and detailed in Attachment 1 be submitted to the Community Sanitation
Program by July 24, 2020. In addition, your response should address the recommendations made in
Attachment 2 related to infection control and COVID-19 response.

Sincerely,




Nicholas Gale
Environmental Health Inspector, Community Sanitation Program
Bureau of Environmental Health
Nicholas.Gale@MassMail.State.MA.US


cc:       Monica Bharel, MD, MPH, Commissioner, DPH
          Jana Ferguson, Assistant Commissioner
          Jan Sullivan, Acting Director, BEH
          Nalina Narain, Deputy Director, BEH
          Steven Hughes, Director, CSP, BEH
          Marylou Sudders, Secretary, Executive Office of Health and Human Services (electronic copy)
          Carol A. Mici, Commissioner, DOC (electronic copy)
          Thomas Turco, Secretary, EOPSS (electronic copy)
          Timothy Gotovich, Director, Policy Development and Compliance Unit (electronic copy)
          Andrew Mitzan, Lieutenant, EHSO (electronic copy)
          Christopher Michaud, RS, Health Director, Dartmouth Board of Health (electronic copy)
          Clerk, Massachusetts House of Representatives (electronic copy)
          Clerk, Massachusetts Senate (electronic copy)




451-20-Bristol-N. Dartmouth-Complaint Investigation-Report 7-8-20                                   Page 3 of 11
                Case 1:20-cv-10617-WGY Document 322-9 Filed 10/23/20 Page 4 of 11

                                                    ATTACHMENT 1

                                        HEALTH AND SAFETY VIOLATIONS

                             BRISTOL COUNTY JAIL AND HOUSE OF CORRECTION

Note:
   1. At the time of investigation, the inmate population within the area of the facility investigated was 496.
   2. Unit B in the I.C.E Facility was unoccupied and currently undergoing renovations.

Laundry
                                 No Violations Noted

Units

EE Unit

Main Area
                                 No Violations Noted

Showers – 2nd Floor
105 CMR 451.123                  Maintenance: Soap scum on walls in shower # 1 and 2

Showers – 1st Floor
                                 No Violations Noted

Cells
105 CMR 451.353                  Interior Maintenance: Walls are not of light color, black
105 CMR 451.117                  Toilet Fixtures: Toilet fixture dirty in cell # G3
105 CMR 451.117                  Toilet Fixtures: Toilet fixture had objectionable odor in cell # G3
105 CMR 451.130                  Plumbing: Plumbing not maintained in good repair, sink clogged in cell # G5
105 CMR 451.130                  Plumbing: Plumbing not maintained in good repair, toilet clogged in cell # G5

EA Unit – Female

Main Area
                                 No Violations Noted

Shower – 1st Floor
105 CMR 451.130                  Hot Water: Shower water temperature recorded at 1150F

Shower – 2nd Floor
                                 No Violations Noted

Cells
105 CMR 451.321                  Cell Size: Inadequate floor space in cells, cells double bunked

FA Unit

Main Area
                                 No Violations Noted

Showers – 2nd Floor
105 CMR 451.123                  Maintenance: Floor surface damaged outside shower # FM-A18
105 CMR 451.123                  Maintenance: Soap scum on walls in shower # FM-A19
105 CMR 451.123                  Maintenance: Door louvre damaged in shower # FM-A19
451-20-Bristol-N. Dartmouth-Complaint Investigation-Report 7-8-20                                         Page 4 of 11
                Case 1:20-cv-10617-WGY Document 322-9 Filed 10/23/20 Page 5 of 11

105 CMR 451.123                  Maintenance: Door frame paint damaged in shower # FM-A19

Handicapped Shower
                                 No Violations Noted

Showers – 1st Floor
105 CMR 451.123                  Maintenance: Floor damaged outside shower # FG-A18 and FG-A21

Cells
105 CMR 451.321                  Cell Size: Inadequate floor space in all cells, cells double bunked
105 CMR 451.353                  Interior Maintenance: Floor surface damaged in all cells

Courtyard Units

HA Unit

Main Area
105 CMR 451.141                  Screens: Screen missing from window near entrance

Showers – 2nd Floor
105 CMR 451.123                  Maintenance: Door rusted in shower # HM-A26
105 CMR 451.123                  Maintenance: Door rusted in shower # HM-A23
105 CMR 451.123                  Maintenance: Floor dirty in shower # HM-A23 and HM-A27
105 CMR 451.123                  Maintenance: Soap scum on walls in shower # HM-A23, HM-A26, and HM-A27

Handicapped Shower
                                 No Violations Noted

Showers – 1st Floor
105 CMR 451.123                  Maintenance: Floor dirty in shower # HG-A26
105 CMR 451.123                  Maintenance: Floor epoxy cracking in shower # HG-A22
105 CMR 451.123                  Maintenance: Door paint damaged in shower # HG-A22 and HG-A23

Cells
105 CMR 451.321                  Cell Size: Inadequate floor space in all cells, cells double bunked
105 CMR 451.353                  Interior Maintenance: Wall vent blocked in cell # G10

GC Unit – Former Gym

Main Area
105 CMR 451.353                  Interior Maintenance: Floor damaged in several areas

Bathroom
105 CMR 451.130                  Plumbing: Plumbing not maintained in good repair, toilet # 8 out-of-order
105 CMR 451.130                  Plumbing: Plumbing not maintained in good repair, 1 sink out-of-order

Showers
                                 No Violations Noted

Janitor’s Closet
                                 No Violations Noted

Sleeping Area
105 CMR 451.322                  Cell Size: Inadequate floor space in dorm sleeping area



451-20-Bristol-N. Dartmouth-Complaint Investigation-Report 7-8-20                                        Page 5 of 11
                Case 1:20-cv-10617-WGY Document 322-9 Filed 10/23/20 Page 6 of 11

MODULAR BUILDING

1 West

Main Area
                                 No Violations Noted

Janitor’s Closet
                                 No Violations Noted

Bathroom 1 (right side)
105 CMR 451.123                  Maintenance: Shower partition paint damaged in shower # 4 and 5
105 CMR 451.123                  Maintenance: Toilet partition paint damaged between toilet # 2 and 3
105 CMR 451.123                  Maintenance: Wall paint damaged in shower # 1 and 2
105 CMR 451.130                  Hot Water: Shower water temperature recorded at 1160F in shower # 5

Bathroom 2 (left side)
105 CMR 451.123                  Maintenance: Floor dirty throughout bathroom
105 CMR 451.130                  Plumbing: Plumbing not maintained in good repair, hot water out-of-order at sink # 12

Dorms
105 CMR 451.322                  Cell Size: Inadequate floor space in all dorms

I.C.E FACILITY

Exterior
105 CMR 451.370                  Garbage Storage: Garbage stored in an unsanitary condition, covers damaged and no
                                 longer tight-fitting

Common Area

Garage Bathroom
                                 No Violations Noted

Lobby
                                 No Violations Noted

Units

Unit A

Nurse’s Office
105 CMR 451.353                  Interior Maintenance: Padding damaged and no longer easily cleanable on blue chair

Nurse’s Bathroom
                                 No Violations Noted

Inmate Bathroom Area
                                 No Violations Noted

Shower Area
105 CMR 451.123                  Maintenance: Wall tile grout dirty in shower # 1-6
105 CMR 451.123                  Maintenance: Floor tile damaged in shower # 4
105 CMR 451.123                  Maintenance: Ceiling tile water stained near showers



451-20-Bristol-N. Dartmouth-Complaint Investigation-Report 7-8-20                                        Page 6 of 11
                 Case 1:20-cv-10617-WGY Document 322-9 Filed 10/23/20 Page 7 of 11

Laundry
                                 No Violations Noted

Sleeping Area
105 CMR 451.322                  Cell Size: Inadequate floor space in dorm sleeping area

B Unit (Under Renovation)

Nurse’s Office
                                 No Violations Noted

Inmate Bathroom Area
                                 No Violations Noted

Shower Area
105 CMR 451.123                  Maintenance: Light fixture not secured to ceiling in shower # 1
105 CMR 451.123                  Maintenance: Ceiling tile missing outside shower # 2
105 CMR 451.123                  Maintenance: Curtains missing for all showers
105 CMR 451.123                  Maintenance: Soap dispenser missing

Laundry
                                 No Violations Noted

Janitor’s Closet
105 CMR 451.353                  Interior Maintenance: Wet mop stored in slop sink

Sleeping Area
105 CMR 451.322                  Cell Size: Inadequate floor space in dorm sleeping area

B Unit Rec Cage
105 CMR 451.360                  Protective Measures: Birds nest observed

FOOD SERVICE

Kitchen
The following Food Code violations listed in BOLD were observed to be corrected on-site.

Janitor’s Closet
FC 6-501.16                      Maintenance and Operation: Premises, Structure, Attachments, and Fixtures - Methods;
                                 Wet mop stored in slop sink

Dry Food Storage
FC 4-501.11(A)                   Maintenance and Operation, Equipment: Equipment not maintained in a state of good
                                 repair, small refrigerator not functioning properly, temperature recorded at 50°F
FC 3-302.11(A)(4)                Preventing Contamination after Receiving; Preventing Food and Ingredient
                                 Contamination: Food not appropriately covered, dry pasta left uncovered
FC 6-501.12(A)                   Maintenance and Operation; Premises, Structure, Attachments, and Fixtures - Methods:
                                 Facility not cleaned as often as necessary, bottom of dry storage cabinet dirty
FC 4-501.11(A)                   Maintenance and Operation, Equipment: Equipment not maintained in a state of good
                                 repair, inaccurate temperature measuring device on mobile hot holding units in hallway
                                 leading to dry storage




451-20-Bristol-N. Dartmouth-Complaint Investigation-Report 7-8-20                                        Page 7 of 11
                Case 1:20-cv-10617-WGY Document 322-9 Filed 10/23/20 Page 8 of 11

Cooler # 1
FC 3-501.18(A)(3)                Limitation of Growth of Organisms of Public Health Concern, Temperature and Time
                                 Control: Refrigerated time/temperature control for safety food prepared on site or by a
                                 food processing plant was marked with a date or day the exceeds a temperature and time
                                 combination and was not discardedP, expired Tofu and Soy Milk observed

Cooler # 2
                                 No Violations Noted

Freezer # 1
FC 3-302.11(A)(4)                Preventing Contamination after Receiving; Preventing Food and Ingredient
                                 Contamination: Food not appropriately covered, boxes of food left uncovered

3-Compartment Sink
FC 4-903.11(B)(2)                Protection of Clean Items; Storing: Equipment and Utensils not stored covered or
                                 inverted, bowls and pans not stored in the inverted position above the 3-Compartment
                                 sink and prep area near coolers
FC 5-205.15(B)                   Plumbing System; Operation and Maintenance: Plumbing system not maintained in good
                                 repair, right side faucet leaking

Handwash Sink (near 3-Compartment Sink)
FC 5-205.11(B)              Plumbing System; Operations and Maintenance: Handwashing sink used for an
                            unapproved purposePf, hose draining into handwash sink

Kettle Area
FC 4-903-11(C)                   Protection of Clean Items, Storing: Single-Use Items not stored in an area where
                                 they are protected from contamination, single-use utensils left uncovered
FC 4-501.11(A)                   Maintenance and Operation, Equipment: Equipment not maintained in a state of good
                                 repair, inaccurate temperature measuring device on mobile hot holding unit

Ice Machine
                                 No Violations Noted

Dishwashing Machine Area
FC 6-201.11                      Design, Construction, and Installation; Cleanability: Ceiling not smooth and easily
                                 cleanable, paint damaged around ceiling vents
FC 6-501.12(A)                   Maintenance and Operation; Premises, Structure, Attachments, and Fixtures - Methods:
                                 Facility not cleaned as often as necessary, mold observed on ceiling above warewash
                                 machine
FC 6-501.12(A)                   Maintenance and Operation; Premises, Structure, Attachments, and Fixtures - Methods:
                                 Facility not cleaned as often as necessary, buildup of food debris observed in floor drain

Handwash Sink (near dishwashing machine)
FC 5-205.15(B)               Plumbing System; Operation and Maintenance: Plumbing system not maintained in good
                             repair, handwash sink leaking

Prep Serving Line
FC 6-501.12(A)                   Maintenance and Operation; Cleaning: Facility not cleaned properly, wall cooling fan
                                 dusty
FC 6-501.11                      Maintenance and Operation; Premises, Structure, Attachments, and Fixtures - Methods:
                                 Facility not in good repair, floor tile damaged and debris collecting in gap

Inmate Dining
FC 6-201.11                      Design, Construction and Installation: Floor not easily cleanable, paint damaged
FC 6-501.12(A)                   Maintenance and Operation; Premises, Structure, Attachments, and Fixtures - Methods:
                                 Facility not cleaned as often as necessary, food debris observed in window sills
451-20-Bristol-N. Dartmouth-Complaint Investigation-Report 7-8-20                                           Page 8 of 11
                Case 1:20-cv-10617-WGY Document 322-9 Filed 10/23/20 Page 9 of 11

FC 4-501.114(C)(2)               Maintenance and Operation; Equipment: Quaternary ammonium compound
                                 (QAC) solution lower than the manufacturers recommended concentration

Observations and Recommendations

At the time of the food service inspection:
    1. The CSP observed a refrigerator to not be functioning properly and holding food at the improper temperature. The
         CSP recommended the contents of the refrigerator be discarded for not being held at the proper cold holding
         temperature, and the officer agreed to discards the contents.
    2. In the Kettle Area, workers were utilizing a reach-in cooler to store food to be discarded. The CSP recommended
         clearly identifying the function of the cooler to ensure food intended to be discarded is not accidently served.




451-20-Bristol-N. Dartmouth-Complaint Investigation-Report 7-8-20                                        Page 9 of 11
               Case 1:20-cv-10617-WGY Document 322-9 Filed 10/23/20 Page 10 of 11

                                        Attachment 2
                           Bristol County House of Corrections
                   COVID-19 Public Health Nursing Visit (June 25, 2020)
         Supplementing the MDPH Bureau of Environmental Health Inspection Team
          Submitted by: Glynnis LaRosa, MPH, MSN, RN, PHNA-BC, CPHQ and
                           Katie Reilly, MPH, MSN, RN, PHNA-BC, CIC

Locations Visited:
The two public health nurses visited the Health unit/Infirmary and the Intake area (where new inmates arrive). We were
escorted throughout the facility by a Corrections Officer and one of the nurses, Barbara Bell, who gave us a tour of the
Health unit. We also spoke to Maureen Atkins, the nursing supervisor who is also the main COVID-19 liaison to MDPH’s
Epidemiology Division.
Note: Subsequent to the MDPH 6/25/2020 site visit the MDPH Infectious Disease Bureau registered nurses
received pdf files that were sent by the Bristol County Sheriff’s Office on a flash drive to the MDPH Bureau of
Environmental Health. The contents of thumb drive appear to be an outdated Correctional Healthcare Infection
Control Manual which was not dated and did not include a signature page so it could not be determined when it
was last reviewed. This Correctional Healthcare Infection Control Manual did not include COVID-19
information. The other pdf files that were sent to the MDPH Bureau of Environmental Health by the Bristol
County Sheriff’s Office had a variety of email correspondences and other documents relating to COVID-19 but
they were not well organized.

Observations:
    As we entered the facility, our temperatures were taken using a no-touch thermometer, and we were asked to
      answer 5 questions regarding travel history, contact with any positive COVID-19 cases, and if we had any current
      COVID-19 symptoms.
    As we toured the facility, we saw both staff and inmates wearing face coverings, either cloth or surgical-type
      masks. Most people were wearing their face coverings consistently and correctly. We did see a few people
      (inmates and staff) wearing their face mask/covering below their nose.
    Within the Health unit, there were numerous Health unit staff and a few inmates seeking care. As the number of
      people inside the unit increased, it became more difficult to socially distance due to the facility’s narrow hallways.
           o The MD (Nicholas Rencricca) was onsite and he had just returned this week to the facility to perform in-
              person inmate assessments and examinations. Up until this week, the facility had been performing
              telehealth visits.
    Within the Health unit, we noted adequate supplies, including disinfecting wipes, PPE, soap, and hand sanitizer.
           o We reviewed how to properly wear, disinfect and store PPE with the nursing staff.
           o The nursing staff explained that each cell is terminally cleaned after it is vacated by an inmate.
    We noted that hand sanitizer dispensers were available on the wall throughout the facility for inmates and staff to
      use.
    In the Health unit and in the Intake area, we noticed posters and flyers which listed the symptoms of COVID-19.
      We also noticed posters for donning & doffing PPE in the nursing area, and other posters reviewing the
      importance of handwashing.

The following information was gathered during conversations with Maureen Atkins, nursing supervisor, and
Barbara Bell, staff nurse.
    Per Maureen, staff members are screened at entry and if they have a temperature or symptoms, or were to get sick
        during their shift, they are sent home and referred for COVID-19 testing to their own healthcare provider.
    Maureen stated that she developed COVID-19 education that was shared with the nursing staff for inmate
        education on all cell blocks.
    Barbara informed us that the facility has not conducted widespread or baseline COVID-19 testing for all of the
        inmates.
451-20-Bristol-N. Dartmouth-Complaint Investigation-Report 7-8-20                                          Page 10 of 11
                Case 1:20-cv-10617-WGY Document 322-9 Filed 10/23/20 Page 11 of 11

            o    She stated that testing is performed on inmates if:
                      Symptomatic
                      Exposed
                      Requested
       Barbara stated that if inmates are experiencing any COVID-19 symptoms, they are isolated and tested.
       Barbara informed us that if inmates have been exposed to a case, they are quarantined and monitored for
        symptoms for 14 days.
       Barbara reported that COVID-19 positive inmates are housed separately on a COVID-19 unit (cell block), as well
        as inmates that have been exposed. This COVID-19 unit has two levels where inmates are housed. The COVID-
        19 positive inmates are housed on the top/second level and the suspect or contacts are housed on the
        bottom/ground floor level of the unit.
       Maureen stated that they have been able to keep COVID-19 positive and suspect inmates in their own separate
        cells that have solid walls and solid doors. Maureen went on to state that they did have to cohort inmates in May
        2020 when the number of COVID-19 positive inmates increased.
       Barbara informed us that the new inmate intakes are quarantined in a separate unit for 14 days, before entering the
        general population.
       Maureen reported that Inmates on different units do not co-mingle.
       Maureen informed us that there are still no visitors allowed in the facility.
       Maureen stated that if an inmate requires a higher level of care that cannot be provided within the facility the
        inmate is transferred to St. Luke’s Hospital or the Charlton Memorial Hospital for pregnant female inmates. She
        noted that all inmates are masked when leaving the facility if a transfer is needed.

Recommendations:
    The Bristol County Sheriff’s Office staff should work with their Infectious Disease physician consultant
     and their (CPS) Correctional Healthcare provider to ensure that their Correctional Healthcare Infection
     Control Manual is current and incorporates their COVID-19 plan.

       Increase the amount of education given to inmates regarding COVID-19 symptoms and testing
             o Healthcare staff is providing education on a one-on-one basis right now with the inmates, but we
                 encouraged the nursing staff to provide education to a larger audience, to ensure all inmates have received
                 the information
             o Increase the amount of posted educational materials related to hygiene and COVID-19 symptoms
                 throughout the facility
                       Include information in different languages (English, Spanish, Portuguese)
                       Supplement the written COVID-19 information with posters with pictures instead of words to
                          ensure understanding among low literacy populations
                               CDC COVID-19 posters outlining symptoms (with pictures, and in different languages)
                                  available at: https://www.cdc.gov/coronavirus/2019-ncov/communication/print-
                                  resources.html?Sort=Date%3A%3Adesc
                               MDPH COVID-19 posters, covering a variety of topics, available at:
                                  https://massclearinghouse.ehs.state.ma.us
       Limit the number of inmates and staff that is in the Health unit/Infirmary at the same time given the facility’s
        space constraints e.g. narrow hallways to prevent overcrowding and to be able to maintain social distancing. This
        could be done through scheduling appointments for inmates and/or extending the Health unit hours.
       Healthcare staff is not currently N95 fit-tested for respirators, although Maureen is trying to set this fit-testing up
        for staff. We recommend that this is made a priority, to ensure the healthcare staff has adequate respiratory
        protection when in contact with inmates with respiratory symptoms, whether it is COVID-19, TB or other
        infectious diseases.


451-20-Bristol-N. Dartmouth-Complaint Investigation-Report 7-8-20                                             Page 11 of 11
